DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The corrected NOA is issued to consider IDS.
Claims 1-29 are 31 are pending, claims 1-15 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffery Lindeman on 05/17/2021. The examiner told the attorney that the withdrawn claims can not be rejoined for after final practice due to some potential 112 and claims objection issue, and the attorney agreed to cancel those withdrawn claims.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claims 16-29 and 31, cancel claims 16-29 and 31.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: applicants file TD to overcome the only ODP rejection in last office action, and there is no other outstanding issue remaining, claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIANFENG SONG/           Primary Examiner, Art Unit 1613